NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance 
                                    with Fed. R. App. P. 32.1




             United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                     Submitted January 2, 2013*
                                      Decided February 4, 2013

                                                 Before

                                MICHAEL S. KANNE, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 11‐3711                                               Appeal from the United States District
                                                          Court for the Northern District of
UNITED STATES OF AMERICA,                                 Illinois, Eastern Division.
          Plaintiff‐Appellee,
                                                          No. 09 CR 30
        v.
                                                          Matthew F. Kennelly, 
BRYAN CAMPBELL,                                           Judge.
         Defendant‐Appellant.



                                              O R D E R

       In 2010 Bryan Campbell was convicted of conspiracy to distribute crack cocaine, see
21 U.S.C. §§ 841(a)(1), 846, and sentenced to 130 months.  He appealed, raising several
challenges to his sentence.  We rejected most of his arguments, including his claim that the



        *
         This  successive  appeal  has  been  submitted  to  the  original  panel  under  Seventh  Circuit
Operating Procedure 6(b).  After examining the briefs and the record, we have concluded that oral
argument is unnecessary.  See FED. R. APP. P. 34(a).
No. 11‐3711                                                                              Page 2

sentencing hearing should have been postponed until after the effective date of the Fair
Sentencing Act (“FSA”).  United States v. Campbell, No. 10‐2884, order at 2 (7th Cir. July 11,
2011).  On that point we held that the district court lacked authority to grant a continuance
to allow the defendant to “reap the possible benefits” of a change in the law.  Id. (citing
United States v. Tanner, 544 F.3d 793, 796‐97 (7th Cir. 2008)).  We noted in any event that the
Fair Sentencing Act would not apply to Campbell under our decision in United States v.
Fisher, 635 F.3d 336, 340 (7th Cir. 2011), which held that the FSA does not apply
retroactively. 

        We concluded, however, that the district judge had not sufficiently explained why he
rejected Campbell’s argument for a discretionary variance from the crack‐cocaine guideline. 
The judge had apparently used the more lenient powder‐cocaine guideline when sentencing
a codefendant—the crack dealer for whom Campbell was the middleman—and Campbell
asked for the same treatment.  Based on our review of the record, we could not be sure why
the judge decided to treat Campbell more harshly.  Campbell, No. 10‐2884, at 4.  So we
vacated Campbell’s sentence and remanded for “a more complete explanation for why [the
court] chose to sentence Campbell using a 100:1 ratio of crack to powder cocaine despite
earlier sentencing his more culpable codefendant using a 1:1 ratio.”  Id.

        We acknowledge that our prior order was less than clear about the scope of the
remand.  But the district court and the parties correctly construed it as a remand for
resentencing.  The court heard argument from counsel and, after a thorough explanation,
imposed a sentence of 120 months.  Campbell again appeals, this time arguing that the
Supreme Court’s intervening decision in Dorsey v. United States, 132 S. Ct. 2321 (2012),
requires resentencing.  Dorsey held that the Fair Sentencing Act’s reduced statutory
penalties apply to defendants sentenced after the statute’s effective date of August 3, 2010,
even if the offense conduct took place before that date.  Id. at 2335.  Dorsey thus reversed our
decision in Fisher (the Fisher and Dorsey cases were consolidated for decision in this court),
and Campbell now claims he is entitled to resentencing using the FSA’s lower mandatory
minimums.

         The government acknowledges the Dorsey error but argues that it is harmless.  We
agree.  The district judge made it clear that he was imposing the 120‐month sentence not
because it was the statutory minimum but because it was the “appropriate sentence given
all the factors.”  After exhaustively explaining the reasons for the sentence—including
Campbell’s lengthy criminal record and his failure to learn a lesson from earlier prison
terms—the judge made this statement:

       I’m going to sentence Mr. Campbell at the mandatory minimum.  That’s
       120 months.  Now, I’m going to say that—but I want to make equally clear
       that I’m not sentencing at the mandatory minimum because of the 1 to 1
No. 11‐3711                                                                                     Page 3

       ratio or because of anything else—I’m sentencing at the mandatory
       minimum because I think that is the fair sentence.  If the law didn’t impose
       mandatory minimums, I would still give Mr. Campbell this sentence for the
       reasons that I have described.  I don’t think a sentence of 41, which is three
       and a half years on the low end, or 51 months, which is four years and
       three months at the high end, is sufficient given Mr. Campbell’s criminal
       history, the amount of time he has done in prison and what he has done
       when he’s come back out.  I don’t think that is sufficiently severe.  So if
       there was no mandatory minimum or if the mandatory minimum were lower, I
       would still give this sentence because I think it is an appropriate sentence given all
       the factors that I’ve stated.

(Emphases added.)

        The judge could not have been plainer.  The 120‐month sentence was not based on
the statutory minimum, now reduced by the FSA.  Instead, the sentence was based on the
judge’s exercise of discretion after weighing all of the relevant sentencing factors under
18 U.S.C. § 3553(a).  Where, as here, the court makes it clear that the sentence would be the
same regardless of the statutory minimum, the Dorsey error is harmless.  United States v.
Foster, 701 F.3d 1142, 1157‐58 (7th Cir. 2012) (holding that a Dorsey error is harmless where
the district court would have imposed the same sentence regardless of the FSA).

       We have reviewed Campbell’s remaining arguments; they likewise lack merit, so the
sentence is AFFIRMED.